                                                                1 Marquis Aurbach Coffing
                                                                  Terry A. Coffing, Esq.
                                                                2 Nevada Bar No. 4949
                                                                  James A. Beckstrom, Esq.
                                                                3 Nevada Bar No. 14052
                                                                  10001 Park Run Drive
                                                                4 Las Vegas, Nevada 89145
                                                                  Telephone: (702) 382-0711
                                                                5 Facsimile: (702) 382-5816
                                                                  tcoffing@maclaw.com
                                                                6 jbeckstrom@maclaw.com
                                                                  Attorneys for Plaintiffs
                                                                7 Allison Stone and Karina Djalilova

                                                                8                          UNITED STATES DISTRICT COURT
                                                                9                                  DISTRICT OF NEVADA
                                                               10 ALLISON STONE, an individual; and                             Case Number:
                                                                  KARINA DJALILOVA, an individual,                         2:19-cv-01945-JAD-VCF
                                                               11
MARQUIS AURBACH COFFING




                                                               12                               Plaintiff,       STIPULATION AND ORDER TO
                          (702) 382-0711 FAX: (702) 382-5816




                                                                                                               EXTEND TIME FOR PLAINTIFFS TO
                                                               13                                                RESPOND AND DEFENDANT TO
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                             vs.                                 REPLY TO DEFENDANT ARTIST
                                                               14                                               DUBOSE A/K/A A BOOGIE WIT DA
                                                                                                               HOODIE’S MOTION TO DISMISS AND
                                                               15   TOURAY YASIN, an individual; HBTL          MOTION TO STRIKE PURSUANT TO
                                                                    TOURING, LLC, a Delaware limited liability            FRCP 12(F)
                                                               16   company; BRIDGING THE GAP                           [DKT. #12 & #13]
                                                                    MANAGEMENT, LLC, a Delaware limited
                                                               17   liability company; ARTIST DUBOSE, a/k/a            (FIRST REQUEST)
                                                                    “A BOOGIE WIT DA HOODIE”; and DOES
                                                               18   I through X inclusive; and ROE
                                                                    CORPORATIONS I through X inclusive,
                                                               19

                                                               20                               Defendants.
                                                               21

                                                               22         Pursuant to LR IA 6-1, Plaintiffs Allison Stone and Karina Djalilova (“Plaintiffs”)
                                                               23 and Defendant Artist Dubose a/k/a “A Boogie Wit Da Hoodie” (“Dubose”), by and through

                                                               24 their respective counsel of record, submit this Stipulation and Order to Extend Time for

                                                               25 Plaintiffs to Respond and Defendant to Reply to his Motion to Dismiss and Motion to

                                                               26 Strike (ECF Nos. 12 & 13) filed on November 8, 2019. Plaintiffs request an additional 14-

                                                               27 days, from November 22, 2019 to December 6, 2019, to file their response. The reason for
                                                                                                             Page 1 of 2
                                                                                                                            MAC:15729-001 3902009_1 11/18/2019 1:43 PM
                                                                1 this request is to allow Plaintiffs additional time to consider the numerous legal issues set

                                                                2 forth in the Motion to Dismiss and Motion to Strike and prepare their Opposition.

                                                                3 Defendant Dubose also requests a corresponding extension until December 16, 2019 to file

                                                                4 his reply to accommodate the request.

                                                                5          This is the first stipulation for extension of time for Plaintiffs to respond to
                                                                6 Defendant Dubose’s Motion to Dismiss and Motion to Strike and for Defendants to file a

                                                                7 reply. This stipulation is made in good faith and will not prejudice any party.

                                                                8 Dated this 18th day of November, 2019.              Dated this 18th day of November, 2019.
                                                                9 MARQUIS AURBACH COFFING                             BENDAVID LAW
                                                               10
                                                                  By: /s/ James A. Beckstrom                          By: /s/ Jeffrey Bendavid
                                                               11    Terry A. Coffing, Esq.                              Jeffery Bendavid, Esq.
MARQUIS AURBACH COFFING




                                                                     Nevada Bar No. 4949                                 Nevada Bar No. 6220
                                                               12    James A. Beckstrom, Esq.                            Stephanie J. Smith, Esq.
                          (702) 382-0711 FAX: (702) 382-5816




                                                                     Nevada Bar No. 14052                                Nevada Bar No. 11280
                                                               13    10001 Park Run Drive                                7301 Peak Drive, Suite 150
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                     Las Vegas, Nevada 89145                             Las Vegas, Nevada 89128
                                                               14    Attorneys for Plaintiffs                            Attorney for HBTL Touring LLC,
                                                                     Allison Stone and Karina Djalilova                  Bridging the Gap Management, LLC
                                                               15                                                        and Artist Dubose
                                                               16

                                                               17                                            ORDER
                                                               18          IT IS SO ORDERED that Plaintiffs’ time to respond to Defendant Dubose’s Motion
                                                               19 to Dismiss (ECF No. 12) and Motion to Strike (ECF No. 13) is extended 14-days, from

                                                               20 November 22, 2019 to December 6, 2019.

                                                               21          IT IS FURTHER ORDERED Defendant Dubose’s time to file their Reply in Support
                                                               22 of the Motion to Dismiss and Motion to Strike is extended to December 16, 2019.

                                                               23          Dated this ___ day of November 2019.
                                                               24

                                                               25                                               ____________________________________
                                                                                                                UNITED
                                                                                                                UNITED STATES
                                                                                                                        STATESMAGISTRATE     JUDGE
                                                                                                                                DISTRICT JUDGE
                                                               26
                                                                                                                Dated: November 18, 2019.
                                                               27
                                                                                                            Page 2 of 2
                                                                                                                              MAC:15729-001 3902009_1 11/18/2019 1:43 PM
